Citation Nr: 0325385	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-07 625	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased rating for the service-
connected mycotic infection (claimed as dermatophytosis) 
currently rated 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
March 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision by 
the RO which denied service connection for bilateral hearing 
loss, tinnitus, and PTSD and also denied the claim for a 
compensable rating for mycotic infection (claimed as 
dermatophytosis).


REMAND

The veteran and his representative contend, in substance, 
that the veteran has bilateral hearing loss, tinnitus, and 
PTSD due to service.  They also contend that his service-
connected skin disorder warrants a compensable rating.

A review of the record reveals that the veteran's service 
medical records consist primarily of a March 1946 discharge 
examination.  Attempts should be made to obtain the veteran's 
complete service medical records.  Additionally, attempts 
should also be made to obtain the veteran's complete service 
personnel records.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).  These laws and 
regulations also include notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).

The veteran and his representative were not issued any sort 
of notification of the VCAA and the effect it had on his 
claims in appellate status.  The Board points out that the 
claims folder was returned to the Board in July 2002, close 
to two years after the VCAA was enacted.  The Board finds 
that the RO should inform the veteran and his representative 
of the VCAA and its notification provisions.  

The Board observes that the veteran's service-connected 
mycotic infection (claimed as dermatophytosis) has been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, 
which governs ratings for skin.  Those rating provisions have 
been amended effective in August 2002. 

The Court of Appeals for Veterans Claims (Court) has stated 
that where laws or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, unless Congress provides 
otherwise, the version of the law most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  Here, either the amended or current rating criteria 
may apply, whichever are most favorable to the veteran.  The 
veteran must be afforded review of his case under the new 
criteria.

The Court has also stated that when the Board addresses a 
question in its decision that was not addressed by the RO, 
the Board must consider whether the veteran has been afforded 
adequate notice and opportunity to submit evidence or 
argument, as authorized by law, so that the Board does not 
prejudice the veteran in its opinion by denying those rights.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  Here, the 
veteran has not had the opportunity to present arguments and 
evidence in light of the new rating criteria.  Moreover, the 
Board observes that the veteran should be schedule for a VA 
examination in light of the new rating criteria.  He should 
also be given an opportunity to submit any additional 
treatment records.

Lastly, the Board observes that the veteran has submitted a 
May 2000 report from the Orlando Vet Center.  The report 
indicates that further evaluation of the veteran would be 
performed for the purpose of determining whether he has a 
diagnosis of PTSD which is due to his military service.  
Attempts should be made to obtain all psychiatric treatment 
and evaluation reports from the Vet Center.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for bilateral 
hearing loss, tinnitus and PTSD, since 
his discharge from active military 
service in 1946 to the present date and 
for a skin disorder from April 1999 to 
the present.  Obtain records from each 
health care provider the veteran 
identifies, including records from the 
Vet Center from 2000 to the present.  

3.  Contact the National Personnel Record 
Center (NPRC) for the purpose of 
obtaining the veteran's complete service 
medical records, as well as his complete 
service personnel file.

4.  After the foregoing, schedule the 
veteran for a VA audio examination for 
the purpose of determining the nature and 
etiology of the veteran's bilateral 
hearing loss and tinnitus.  All indicated 
tests should be performed and all 
findings reported in detail.  The claims 
file should be made available to and 
reviewed by the examiner in connection 
with the examination.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to the etiology of the 
veteran's current bilateral hearing loss 
and tinnitus, including the likelihood 
that they were medically caused by any 
incident of service.  

5.  The veteran should also be scheduled 
for a VA dermatology examination for the 
purpose of determining the current 
severity of his service-connected skin 
disorder (mycotic infection, claimed as 
dermatophytosis).  The examiner should 
address the following: 

a.  Identify the affected part(s) of the 
body affected by the veteran's service-
connected skin disorder and state whether 
the identified area(s) represent less 
than 5 percent of the body, between 5 and 
20 percent of the body or between 20 to 
40 percent of the body.

b.  State whether the service-connected 
skin disorder involves exfoliation, 
exudation, itching, extensive lesions or 
marked disfigurement.

c.  State whether the service-connected 
skin disorder involves an exposed or 
unexposed area of the body.  

d.  State whether therapy is used treat 
the service-connected skin disorder and 
if so, identify such therapy and the 
duration of its use during the past 12 
months.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims on appeal.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

7.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



